Case 7:19-mj-02665 Document 1 Filed on 10/30/19 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint :

United States District Court

southem District of texas’ LINITED STATES DISTRICT COURT

for the
OCT 30 2019
David J. Bradley, Clerk

United States of America
Vv.

Southern District of Texas

CaseNo. M-\14-2669-™

Francisco Enriquez
YOB: 1953, United States of America

 

Defendant(s)

!

SEALED CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 10/30/2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: ,
Code Section. . Offense Description
Title 18, United States Code, Receipt of Child Pornography
Section 2252A(a)(2)(A)

This criminal complaint is based on these facts:

See "Attachment A"

@ Continued on the attached sheet.

A proved AUSA Mle MUL J .

j 0 /30/| 4 Complainant's signature

 

Andrew Bonneau Special Agent/ HSI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Jaf 3>fpF - SO SY, a, <P 2 <A. )
, LO Judge’s signature

City and state: McAllen, Texas Honorable Magistrate Judge Juan F. Alanis
Printed name and title

 

 

 
Case 7:19-mj-02665 Document 1 Filed on 10/30/19 in TXSD_ Page 2 of 2

ATTACHMENT “A”

On or about April 16, 2019, Homeland Security Investigations (HSI) Rio Grande Valley Child Exploitation
Investigations Task Force (RGV CEITF) Special Agent (SA) Andrew Bonneau began an internet investigation
to identify persons using peer-to-peer (P2P) software on the internet that traffic in child pornography. SA
Bonneau identified a computer, located at internet protocol (IP) address 66.68.206.152, offering to -
participate in the distribution of images and videos of child pornography, utilizing a P2P software. Several
videos were obtained from IP address 66.68.206.152, and reviewed as representative samples. It was
determined that the videos meet the federal definition of child pornography. Subsequent investigation
revealed that IP address 66.68.206.152 was utilized from an office located at 4200 Bicentennial Drive,
Suite B, McAllen, Texas.

On Wednesday, October 30, 2019, the HSI RGV CEITF executed a search warrant at the office located at
4200 Bicentennial Drive, Suite B, McAllen, Texas. Agents learned this office belongs to the Defendant
Frank ENRIQUEZ (DOB 06/07/1953). The searched revealed that a P2P file sharing software, often used to
share child pornography, had been installed on a computer located within the office. Additionally, agents
located child pornography on multiple devices found in the Defendant’s office. Subsequently, ENRIQUEZ

admitted that he is familiar with BitTorrent, a P2P file sharing software.
,
